BIJUR, J.
The record sufficiently shows that plaintiff performed his agreement according to the plans and specifications which he testified were modified from time to time as the work progressed. Moreover, as to a number of alleged defects, he showed that they were in the work of other contractors, such as the carpenter, with whom he had nothing to do. There is certainly no testimony tendered by the defendant sufficient to overcome in this regard the force of plaintiff’s Exhibit A, which was a bill for $250 for “plumbing as per contract.” Defendant returned this bill to plaintiff with the following indorsement:
“Inclosed please find check for $200, as Mr. London [another defendant] promised to pay any amount above that sum himself, kindly send bill for the difference to London and Martin, and send me the corrected bill. Yours truly, William Poliak.”
I see no reason for disturbing the conclusions as to the facts arrived at by the learned judge below.
The judgment should be affirmed, with costs.
PAGE, J., concurs.